Per Curiam.
On February 13, 1990, Michael J. Guyerson was admitted to *517the practice of law in the State of Nebraska, having previously been admitted to the practice of law in the State of Colorado on October 19, 1981.
On June 30, 1995, the Supreme' Court of the State of Colorado issued an opinion disbarring Guyerson from the practice of law in Colorado, effective 30 days from the issuance of the opinion.
In disbarring Guyerson, the Colorado Supreme Court stated that Guyerson “converted a large amount of law firm and client funds by fraudulent billing practices. ” The Colorado court noted that Guyerson was charged with, and pleaded guilty to, felony theft and received a 1-year unsupervised deferred judgment.
On July 28, 1995, the Nebraska State Bar Association’s Assistant Counsel for Discipline filed a reciprocal discipline motion asking this court to enter an order disbarring Guyerson from the practice of law in the State of Nebraska. The motion alleged that Guyerson had engaged in conduct in violation of Canon 1, DR 1-102(A)(4) and (6) of the Code of Professional Responsibility. DR 1-102(A)(4) provides that a lawyer shall not engage in conduct involving dishonesty, fraud, deceit, or misrepresentation and DR 1-102(A)(6) provides that a lawyer shall not engage in any conduct that adversely reflects on the lawyer’s fitness to practice law.
Accompanying the motion filed in this court was Guyerson’s signed and notarized “Voluntary Surrender of License.” In surrendering his license to practice law in this state, Guyerson admitted that he had engaged in conduct in violation of DR 1-102(A)(4) and (6) and that he had been disbarred from practicing law in the State of Colorado. Guyerson acknowledged that he freely, knowingly, and voluntarily surrendered his license to practice law and consented to the entry of an order of disbarment by this court. He also freely, knowingly, and voluntarily waived his right to notice, appearance, or hearing prior to the entry of an order of disbarment.
We accept Guyerson’s surrender of his license to practice law in Nebraska and order him disbarred from the practice of law in the State of Nebraska, effective immediately.
Judgment of disbarment.
Fahrnbruch, J., not participating.